FILED
                                                       United States Court of Appeals
                          UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                     April 29, 2014

                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
LINUS E. SHOCKLEY, SR.,

                Plaintiff-Appellant,

   v.                                                           No. 13-5105
                                                      (D.C. No. 4:12-CV-00003-FHM)
CAROLYN W. COLVIN, Acting                                       (N.D. Okla.)
Commissioner of the Social Security
Administration,

                Defendant-Appellee.


                                  ORDER AND JUDGMENT*


Before PHILLIPS, McKAY, and ANDERSON, Circuit Judges.


          Linus E. Shockley, Sr., appeals from the district court’s judgment affirming the

denial of his applications for social security disability and supplemental security income

benefits. Exercising jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we

affirm.



   *
     After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
                                     BACKGROUND

       Mr. Shockley completed the 11th grade and has auto mechanic training. He had

worked as a lot attendant, lube tech, lumber puller, parts puller, and pipe fitter. But,

claiming that he was unable to perform these jobs any longer, Mr. Shockley, at the age of

43, applied for disability benefits on November 26, 2008, alleging that he had been

disabled since November 12, 2006. He asserted he was unable to work due to various

physical and mental maladies.1

       After a hearing, an Administrative Law Judge (ALJ) determined that Mr. Shockley

had a number of severe impairments: hypertension; gastroenterological reflux disease;

hiatal hernia; right-thumb fracture; major depression, recurrent; and anxiety. But the ALJ

concluded that none of these impairments equated to the Social Security Administration’s

listed impairments. See 20 C.F.R. pt. 404, subpt. P, app. 1. Addressing Mr. Shockley’s

physical condition, the ALJ found that he had a residual functional capacity (RFC) to lift,

carry, push, and pull 20 pounds occasionally and 10 pounds frequently. In an eight-hour

workday, he could stand or walk for six hours or sit for six hours. He could climb stairs

occasionally but he could never climb ladders, ropes, or scaffolding. He was limited to

occasional bending, stooping, kneeling, crouching, and crawling, and he could

occasionally perform fine manipulation or fingering and forceful gripping or twisting




   1
     In an effort to avoid repetition, we recount Mr. Shockley’s relevant medical
records where appropriate to our disposition of his arguments.


                                           -2-
with his dominant right hand. Mentally, the ALJ found that Mr. Shockley could do

simple tasks and have superficial contact with the public, coworkers, and supervisors.

      The ALJ found Mr. Shockley’s medically determinable impairments would be

reasonably expected to cause his alleged symptoms.          However, the ALJ found Mr.

Shockley lacked credibility to the extent that the severity of his complaints conflicted

with the RFC.

      With this RFC, the ALJ concluded that Mr. Shockley could not perform his past

relevant work but he could perform other jobs that existed in significant numbers in the

national economy. Therefore, the ALJ denied Mr. Shockley’s applications at step five of

the sequential evaluation process. See Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (describing the five-step sequential process).

      After the Appeals Council denied review, Mr. Shockley filed a civil action in the

United States District Court for the Northern District of Oklahoma. A magistrate judge

affirmed the ALJ’s decision, and this appeal followed.

                              STANDARD OF REVIEW

      Our task is limited to determining whether the agency’s “factual findings are

supported by substantial evidence and whether correct legal standards were applied.”

Barnett v. Apfel, 231 F.3d 687, 689 (10th Cir. 2000). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). “Evidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.” Grogan v.

                                          -3-
Barnhart, 399 F.3d 1257, 1261-62 (10th Cir. 2005) (internal quotation marks omitted).

But we cannot “reweigh the evidence” or “substitute our judgment for that of the

agency.” Barnett, 231 F.3d at 689 (internal quotation marks omitted).

                                     DISCUSSION

      Mr. Shockley raises two general challenges to the ALJ’s decision.           First, he

complains that the ALJ improperly evaluated the medical evidence supporting his

disability claim.   Second, he argues the ALJ erred in his determination that Mr.

Shockley’s complaints lacked credibility. We disagree on both issues.

1. Evaluation of the Medical Evidence

      Mr. Shockley argues that the ALJ improperly evaluated the medical evidence in a

number of ways. He first contends that the ALJ erred by not referring to or discussing 78

pages of medical records (Exhibits 1F to 6F, 12F, and 15F). We disagree. When an

“ALJ’s discussion of the evidence and his reasons for his conclusions demonstrate that he

adequately considered [a claimant’s] alleged impairments,” we take him “at his word”

when he “indicates he has considered all the evidence.” Wall v. Astrue, 561 F.3d 1048,

1070 (10th Cir. 2009) (brackets and internal quotation marks omitted). As our ensuing

analysis demonstrates, the ALJ’s discussion meets this test, so we can safely presume he

considered the medical records.

      Furthermore, the only evidence an ALJ is required to expressly discuss is

“evidence supporting his decision, . . . the uncontroverted evidence he chooses not to rely

upon, [and] significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007,

                                           -4-
1010 (10th Cir. 1996). None of the records falls within any of these categories. Most of

those records predate Mr. Shockley’s alleged disability onset date of November 12,

2006.2 But the focus of the ALJ’s inquiry is Mr. Shockley’s medical records after the

onset date. And the pre-insured-period records add nothing of significance that the ALJ

was required to expressly discuss.

       Of those records generated during the insured period, three pages (from Exhibit

6F) reflect Mr. Shockley’s complaints of hypertension, increased triglycerides and

cholesterol, and chest pain in January and February 2009. On two occasions he was

given a prescription, and on another he was told to stop smoking, to go to the emergency

room if his chest pain returned, and to get an EKG and lab work. See Appellant’s App.,

Vol. 3 at 343-45. Another set of records (Exhibit 12F) shows a series of clinic visits in

July and August 2009 where Mr. Shockley complained about swelling and numbness in

his hands and feet, dizziness, headaches, nosebleeds, ear problems, shortness of breath,

pain in his left arm, blurred vision, and vertigo. See id. at 389-94.3 There are also

associated blood-test results showing high cholesterol and triglycerides. See id. at 395-

   2
      The records before he was insured generally reflect conservative treatment for his
complaints of headaches, back pain, hiatal hernia, diverticular disease, dizziness, vertigo,
gastrointestinal bleeding, and hyperlipidemia. Mr. Shockley points to records after his
fall from a roof in 2004 that show headaches, disequilibrium, and dizziness. He claims
that these symptoms were serious enough for his doctor to order an MRI and therefore
the ALJ should have discussed them. However, the MRI did not reveal any impairments
necessitating further treatment.
   3
     In his decision, the ALJ mistakenly identified Exhibit 12F as Exhibit 18F. But it
is clear from the discussion that he was referencing the substance of Exhibit 12F not
Exhibit 18F. See Appellant’s App., Vol. 2 at 88.


                                           -5-
401. He was again given prescriptions and advice about not smoking. The final set of

records (Exhibit 15F) consists of test results (carotid ultrasound and CT scans of his head

and abdomen) for evaluation of abdominal pain with nausea and of headaches with

blurred vision and nausea. Those tests showed no abnormalities. See id. at 405-13.

       The ALJ was not required to discuss any of these records because, like the

pre-insured-period records, they add nothing significant to an analysis of the severity of

Mr. Shockley’s impairments during the insured period.4            They show essentially

conservative treatment with negative test results concerning his headaches and abdominal

pain, and none of them contains any opinions about the severity of his impairments.

Moreover, the ALJ was aware of the conditions reflected in those records, and the test

results showing elevated cholesterol and triglycerides are consistent with the ALJ’s

observation that Mr. Shockley was on cholesterol medication and had severe

hypertension.

       Mr. Shockley next argues that the ALJ improperly relied only on evidence from

the consulting examiners’ reports that favored his decision. See Hardman v. Barnhart,

362 F.3d 676, 681 (10th Cir. 2004) (“It is improper for the ALJ to pick and choose among

medical reports, using portions of evidence favorable to his position while ignoring other

evidence.”). This argument contains multiple subparts that we address largely in order.
   4
      Relatedly, Mr. Shockley argues that two consultative examiners should have said
whether they had reviewed the contested medical records. He points to no authority for
this proposition, but even assuming the examiners had some duty to state whether they
reviewed them, we see no error given our conclusion that the ALJ did not err in declining
to expressly discuss any of them.


                                           -6-
      One of the consulting examiners, Ashok Kache, M.D., conducted an internist exam

in April 2009. The ALJ discussed the following findings from Dr. Kache’s report: slight

limitation in lumbar range of motion; normal range of motion in neck, shoulders, hips,

and extremities; normal gait speed and an upright posture; no use of any assistive device;

a reported sharp chest pain that sometimes radiated to the entire left side and numbed it;

no shortness of breath; a negative gastrointestinal review; and elevated blood pressure

(159/92). Mr. Shockley notes several of Dr. Kache’s other findings that the ALJ did not

discuss: an observation that he was able to rise up and walk on his heels and toes briefly

but was somewhat off-balance, positive straight-leg raises bilaterally, pain with range of

motion of the lumbar spine, tenderness, and muscle spasm. He claims that these findings

support his allegations of dizziness, vertigo, imbalance, trouble walking, back pain, leg

pain and tingling, and an inability to sit long enough for sedentary work. We see no error.

The findings that the ALJ did not discuss consist of only mild impairments or limitations.

Overall, nothing in Dr. Kache’s report suggests any greater limitations than the ALJ

accounted for in his RFC finding.

      Mr. Shockley argues that the ALJ erred in not referring to Dr. Kache’s

grip-strength findings—16 and 12 kilograms in his left and right hands, respectively,

which he claims are well below average. He also contends that the ALJ’s limitation to

“occasional . . . forceful gripping or twisting with the right hand,” Appellant’s App.,

Vol. 2 at 87, does not adequately account for Dr. Kache’s opinion that he could

effectively grasp tools like a hammer “on occasion,” id., Vol. 3 at 357. We see no error.


                                           -7-
We fail to see a material distinction between Dr. Kache’s opinion and the ALJ’s limitation

because a forceful grip is inherent in the ability to effectively grasp a hammer. We

therefore conclude that the ALJ adequately accounted for the limitation Dr. Kache found

with regard to grip strength despite not expressly discussing Dr. Kache’s findings or

opinion.

       Mr. Shockley next complains that the ALJ erred in stating that Dr. Kache’s

conclusions were compatible with those of one of the nonexamining consultants,

J. Marks-Snelling, D.O., because Dr. Marks-Snelling found no manipulative limitations

despite commenting that there was nothing in the file to indicate why Mr. Shockley had

grip strengths of 16 and 12 kilograms. This argument lacks merit because the ALJ’s RFC

finding accounted for Dr. Kache’s opinion that Mr. Shockley is limited to occasional

grasping of tools like a hammer, which was more favorable to Mr. Shockley than

Dr. Marks-Snelling’s opinion that he had no manipulative limitations. Hence, whether

the two opinions were compatible is immaterial.5

       Mr. Shockley next takes aim at the ALJ’s treatment of a report issued by the

mental consultative examiner, David E. Hansen, Ph.D. In his narrative, Dr. Hansen stated

that Mr. Shockley was “moderately depressed,” and in the diagnosis section of his report,

he stated “Major Depression, Recurrent, Moderately Severe.” Id. at 361. Seizing on the
   5
     Mr. Shockley also argues that the ALJ erred in not stating what weight he
afforded Dr. Marks-Snelling’s opinions. We disagree. The ALJ made findings that
in some instances tracked Dr. Marks-Snelling’s opinions (ability to sit, stand, and
walk) and in other instances were more restrictive (lifting capacity, postural and
manipulative limitations), which shows what weight the ALJ afforded them.


                                          -8-
latter verbiage and emphasizing the word “severe,” Mr. Shockley claims the ALJ

mischaracterized Dr. Hansen’s report by interpreting this as a finding that Mr. Shockley

was “only moderately depressed,” id., Vol. 2 at 88. Given that Dr. Hansen twice used the

modifier “moderately,” we cannot say the ALJ mischaracterized the opinion. Nor do we

think that other statements in Dr. Hansen’s report (that Mr. Shockley was a “marginal

historian” and had a Beck Depression Inventory score “suggest[ing] severe subjective

depressive symptoms,” id., Vol. 3 at 360) clearly refute the ALJ’s characterization of

Dr. Hansen’s opinion that Mr. Shockley was “only moderately depressed.”

       Dr. Hansen also stated “there is a question regarding the possibility of borderline

to low average intellectual functioning. Further assessment would be required in this

regard.” Id. at 361. Based on these statements, Mr. Shockley argues that the ALJ should

have ordered further testing and so failed in his duty to develop the record. We disagree.

Although an ALJ has a duty to develop the record even where, as here, a claimant is

represented by an attorney, “[s]everal preconditions inform” that duty. Wall, 561 F.3d

at 1062-63. “Under normal circumstances, the ALJ may reasonably rely on counsel to

identify the issue or issues requiring further development. Moreover, a claimant need not

only raise the issue [he] seeks to develop, but that issue must also be substantial on its

face.” Id. at 1063 (citation and internal quotation marks omitted). “Specifically, the

claimant has the burden to make sure there is, in the record, evidence sufficient to suggest

a reasonable possibility that a severe impairment exists.” Id. (internal quotation marks

omitted).


                                           -9-
          At the close of the hearing before the ALJ, Mr. Shockley’s attorney made passing

reference to Dr. Hansen’s opinion about the possibility of borderline intellectual

functioning, but he did not expressly request the ALJ to further develop the issue. It is

therefore questionable whether counsel fulfilled the duty to identify an issue requiring

further development.      In any event, we fail to see sufficient evidence to suggest a

reasonable possibility that Mr. Shockley’s level of intellectual functioning is, or

contributes to, a disabling impairment. Despite finding that Mr. Shockley had some

troubles on a mental skills test and “appear[ed] to have a reduction of persistence and

pace,” Dr. Hansen stated that “[h]e was able to follow a 3-step verbal command and a

written one-step command,” his “[g]ross mental status functioning is within normal

limits, with the exception of some arithmetic difficulties,” he “appear[ed] capable of

managing his own finances,” and he did “not exhibit significant difficulties with

concentration, comprehension or broad cognitive functioning.” Appellant’s App., Vol. 3

at 361. On this record, and given the controlling legal principles outlined above, we

cannot say the ALJ erred in failing to develop the administrative record with respect to

Mr. Shockley’s level of intellectual functioning. Moreover, the ALJ accounted for the

limitations Dr. Hansen found by restricting Mr. Shockley to “simple tasks.” Id., Vol. 2

at 87.6


   6
     Given Dr. Hansen’s overall impressions and the ALJ’s RFC finding, we reject
Mr. Shockley’s argument that the ALJ erred by failing to mention a number of his
other findings: “conversational speed was rather slow”; “moved rather slowly”;
“appeared lacking in energy, initiative and motivation”; “affect was generally flat”;
                                                                        (continued)
                                        - 10 -
      Mr. Shockley claims that Dr. Hansen’s finding that he has a reduction in

persistence and pace supports his claim that he is disabled. He points to the testimony of

the Vocational Expert (VE) that such a limitation would affect the ability to perform two

of the four jobs she identified: assembler and attacher. But the VE testified that the two

other jobs—laundry sorter and pricer sorter—would not be “as restrictive concerning

pace.” Id. at 138; see also id. at 135-36 (describing the four jobs). According to the VE,

there were 9,000 laundry sorter jobs regionally and 115,000 nationally, and 8,000 pricer

sorter jobs regionally and 100,000 nationally. Based on this testimony and the ALJ’s

recognition of moderate difficulties in persistence and pace in his step-three analysis, it

was conceivably error for the ALJ to rely on the attacher job. But the ALJ also relied on

the laundry sorter and pricer sorter jobs, which combined for 17,000 jobs regionally and

215,000 jobs nationally. We do not think that any reasonable factfinder, even relying on

only those two jobs, could have determined that suitable jobs did not exist in “significant

numbers.” See 42 U.S.C. § 423(d)(2)(A) (stating that a claimant is not disabled if he can

engage in “work that exists in significant numbers” in the national economy).

Accordingly, any possible error with regard to the attacher job was harmless. See Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (setting forth harmless error standard and

“able to recall one of . . . three words following a several minute delay” but “was
unable to recall the two additional words with semantic cueing or multiple choice”;
“[s]erial-seven subtraction was accurate for two out of five responses”; “[h]e
inaccurately copied intersecting pentagons”; “he does present with a flat affect,
decreased conversational speed, decreased speed of motor movements, . . . and lack
of initiative and spontaneity”; and “arithmetic difficulties.” Appellant’s App., Vol. 3
at 361.


                                          - 11 -
noting that the much smaller number of jobs (650-900) considered in Trimiar v. Sullivan,

966 F.2d 1326 (10th Cir. 1992), was a “gray area” in terms of significance).

       Mr. Shockley argues that the ALJ should have given more weight to Dr. Hansen’s

opinion that he had moderate difficulties in persistence and pace than to the opinion of a

nonexamining reviewer, Ron Smallwood, Ph.D., that he had none. But it is readily

apparent the ALJ did just that because the ALJ found moderate difficulties in persistence

and pace. We therefore also reject the contentions (see Appellant’s Opening Br. at 27)

concerning Dr. Smallwood’s allegedly inconsistent findings regarding persistence and

pace and the ALJ’s alleged error in finding Dr. Smallwood’s conclusions compatible with

those of Dr. Hansen.7

       Mr. Shockley next takes issue with the ALJ’s step-three finding that he has only

mild restrictions in his activities of daily living (ADLs) when Dr. Smallwood thought he

had moderate restrictions in ADLs. But the ALJ supported his finding with substantial

evidence in the record—statements Mr. Shockley made in his benefits applications that

he shopped, sometimes drove, and was able to care for his personal needs.           Even

Dr. Smallwood stated that although Mr. Shockley does not do any household chores, he

takes care of his personal hygiene, prepares sandwiches, goes to the store once a month,

and can handle his money. And he also opined that Mr. Shockley could perform simple

and some complex tasks, can relate to others on a superficial basis, and can adapt to a
   7
     For these reasons and those stated in the next paragraph, we reject
Mr. Shockley’s argument that the ALJ erred in not stating what weight he afforded
Dr. Smallwood’s opinions.


                                          - 12 -
work situation. The ALJ’s RFC finding was consistent with these opinions. To reverse

on this point would require us to reweigh the evidence, which we may not do. See

Barnett, 231 F.3d at 689.

2. Credibility

       The ALJ found Mr. Shockley’s testimony regarding his impairments credible only

to the extent of the RFC finding.8 In support, the ALJ gave great weight to the reports of

Drs. Kache and Hansen, which he discussed as noted above. He also relied on the most

recent treatment reports from Tulsa Urban Clinic, observing that “dizziness is not

mentioned” and there was no indication that Mr. Shockley’s headaches were “a major

concern.” Appellant’s App., Vol. 2 at 89. And in his step-three analysis, the ALJ noted


   8
       Mr. Shockley’s testimony included the following:          His blood pressure,
headaches, inability to concentrate and do math, and inability to stand in one spot for
very long kept him from succeeding in a job he held for a few days during the insured
period pushing carts and working in the deli at Walmart. The right thumb he broke in
2007 still caused him a weak grip, problems dropping things, and trouble with
buttons, zippers, and writing. He uses both hands to lift and cannot lift anything
heavier than a coffee pot. He has tingling in his legs and feet that lasts through the
day and keeps him awake at night. He limits his driving to one or two times a week
because he gets blurred vision and dizzy, and he gets dizzy when bending over,
reaching overhead, and looking up or down. He recently fell off a couch while trying
to tie his shoes. He can stand for 5–10 minutes, and he can sit for 10–40 minutes
before needing to get up and walk. He can walk only one block and then is out of
breath. Prescription medications are ineffective for his blood pressure and his daily
headaches, which last all day with an intensity from 5 to 10 (10 being most severe)
and vomiting once or twice a week. He does not do any household chores but
sometimes goes to the grocery store with his wife. He takes nitroglycerin two or
three times a month, when his chest pain is bad, and Prozac for depression. None of
his medications cause side effects. He has considered suicide once or twice a month
since being unable to work. The main things keeping him from working are his
blood pressure and his chest pains.

                                          - 13 -
that Mr. Shockley wrote in his function report that he shopped and sometimes drove, and

he denied that his impairments affected his ability to dress, bathe, shave, or attend to

other personal needs.

      We conclude that the ALJ closely and affirmatively linked his credibility finding to

substantial evidence, and therefore we will not disturb it. See Hardman, 362 F.3d at 678-

79. Mr. Shockley complains that the ALJ did not state which portions of his testimony he

did not find credible, but we require only a discussion that indicates the extent to which

the ALJ credited the testimony, Keyes-Zachary v. Astrue, 695 F.3d 1156, 1169-70

(10th Cir. 2012). The ALJ’s discussion meets that test. Mr. Shockley also claims the ALJ

mischaracterized his application paperwork and other subjective reports, ignoring

statements that his impairments make him feel like not eating; that he “get[s] the shakes

[and has] bad headaches [and] blurred vision,” Appellant’s App., Vol. 2 at 258; that he

sometimes does not care about his personal hygiene; that he has trouble with buttons and

zippers; and that he told Dr. Hansen his ADLs include getting up, drinking coffee,

walking a little, and watching television.    But the ALJ credited Mr. Shockley with

moderate depression, a finding that, as we have seen, is supported by Dr. Hansen’s report.

Further, the ALJ provided reasons for disbelieving the extent of Mr. Shockley’s other

claimed limitations or included an appropriate limitation in his RFC finding.

      Mr. Shockley contends that the ALJ erred in mentioning only Prozac when in fact

he also takes a variety of medications for headache, numbness, angina, chest pain,

hypertension, and cholesterol. Although medication type, dosage, effectiveness, and side


                                          - 14 -
effects are among the evidence used to evaluate subjective complaints of pain, see

20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv), Mr. Shockley has not suggested (nor

can we surmise, in view of the record as a whole) why the ALJ’s credibility or RFC

findings would have been any different had the ALJ also mentioned any of the other

medications, which Mr. Shockley said caused no side effects.

       Mr. Shockley further claims the ALJ made an impermissibly vague reference to

“other evidence” when stating he had “considered [in making his RFC finding] all

symptoms and the extent to which these symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence.” Appellant’s App.,

Vol. 2 at 87. This argument is frivolous. In the same sentence and the next, the ALJ

indicated what “other evidence” he considered—opinion evidence and the evidence

required by 20 C.F.R. §§ 404.1529 and 416.929 and associated Social Security Rulings,

which includes daily activities, precipitating and aggravating factors, medications, and

pain-relief measures.

       Relatedly, Mr. Shockley argues that it is well established that the medical evidence

does not have to demonstrate the severity of complaints. This is true to an extent: “[T]he

absence of an objective medical basis for the degree of severity of pain may affect the

weight to be given to the claimant’s subjective allegations of pain, but a lack of objective

corroboration of the pain’s severity cannot justify disregarding those allegations.” Luna

v. Bowen, 834 F.2d 161, 165 (10th Cir. 1987); see also SSR 96-7p, 1996 WL 374186,

at *6 (July 2, 1996) (“[A]llegations concerning the intensity and persistence of pain or


                                           - 15 -
other symptoms may not be disregarded solely because they are not substantiated by

objective medical evidence.”). But the ALJ did not violate these precepts. Although he

relied heavily on the objective medical evidence, he also relied on opinion evidence and

statements Mr. Shockley made about his ADLs.

      Finally, Mr. Shockley claims the ALJ erred by not considering his failed attempt to

work at Walmart for a few days during the insured period. He argues that, under Tyson v.

Apfel, 107 F. Supp. 2d 1267 (D. Colo. 2000), this should have bolstered his credibility.

But that case is distinguishable because the Tyson court thought “persistent attempts to

work with . . . impairments serve[s] to bolster . . . credibility.” Id. at 1270 (emphasis

added). Here, Mr. Shockley made one attempt of short duration. But even if this were

not a meaningful distinction, Mr. Shockley’s work effort does not overwhelm the

evidence the ALJ relied on, as required for us to conclude that his credibility finding is

not supported by substantial evidence. See Grogan, 399 F.3d at 1261-62.

                                    CONCLUSION

      The judgment of the district court is affirmed.


                                                   Entered for the Court


                                                   Gregory A. Phillips
                                                   Circuit Judge




                                          - 16 -